Title: To Thomas Jefferson from Samuel Henley, 18 July 1785
From: Henley, Samuel
To: Jefferson, Thomas



My dear Sir
Rendlesham, near Melton & Ipswich in Suffolk

July 18. 1785.

I was much mortified to find that you had been in England some time before I knew it, and was gone from hence at the instant I was projecting a journey to pay my respects to you.
Give me leave to congratulate you on your being appointed Ambassador to the Court of France; a circumstance no less honourable to your Country than Yourself. I shall be happy to know that Mrs. Jefferson and your family are well, and should rejoice beyond measure to see you. The Gentleman who will deliver this letter is a friend of mine, and a fellow of Benet College in the University of Cambridge. You will find him an amiable man, and capable of gratifying your curiosity in a thousand particulars. If you could spare the time to inform me of any of our old friends across the Atlantic, the state of the College at Williamsburgh, the fate of my books, & c. he will take the charge of what you might be disposed to communicate. Should there be anything in England you could wish to know from me, I should be happy to satisfy your inquiries.
Different as our situations are from what they on[ce] were, I shall ever look back with sincere pleasure on the friendship with which you honoured me and shall always be proud to subscribe myself, most sincerely Your’s,

S. Henley

